13 Mich. App. 580 (1968)
164 N.W.2d 755
KOLKA
v.
ATLAS CHEMICAL INDUSTRIES.
Docket No. 4,475.
Michigan Court of Appeals.
Decided October 21, 1968.
Leave to appeal denied February 19, 1969.
*581 Wisti, Jaaskelainen & Schrock, for plaintiff.
Messner & LaBine, for defendant.
PER CURIAM:
Leo J. Kolka sued his employer, defendant herein, on two counts. Count I claimed a right to disability pension provided to eligible employees who had 15 years of service; count II claimed a right to separation pay which, though not part of the union contract, was made available by the company in December, 1960, when the plant was closed.
Defendant's motion for summary judgment, GCR 1963, 117.2, on both counts was granted. Plaintiff appeals.
The lower court held, as to the second count, that plaintiff furnished no consideration for defendant's offer of termination payment and therefore, as a matter of law, no binding contract between the parties existed to make such payment mandatory.
An offer of separation pay, to be accepted by an employee, requires the giving up of or forbearance to exercise some legal right. It was undisputed that plaintiff here had furnished no active service to the company since May, 1959. Therefore, unlike the employees in Cain v. Allen Electric & Equipment Company (1956), 346 Mich 568, he was in no position to comply with or give consideration for an offer of termination pay. Plaintiff's allegations in this regard, that he remained on the inactive payroll under a disability leave of absence, taken as true and viewed most favorably in his behalf, are insufficient facts to establish the consideration necessary to bind the company under its offer for termination pay. Summary judgment, as to this count, was proper.
*582 As to count I, however, the termination of plaintiff's employment was a highly disputed fact which could not be disposed of by way of summary judgment. The court, in granting the motion for summary judgment, stated:
"The court finds from the affidavits, together with the pleadings, depositions and documentary evidence filed and submitted by the parties, that plaintiff fails to state a claim upon which relief can be granted. Specifically, it appears that plaintiff does not have 15 years of continuous service in the employ of the defendant."
It is improper to make such a finding on a motion for summary judgment where there exists a genuine issue of material fact. The matter as to count I is reversed and a trial of the issue ordered.
T.G. KAVANAGH, P.J., and McGREGOR and PHILIP C. ELLIOTT, JJ., concurred.